     Case 3:18-cv-05751-BHS Document 18 Filed 12/20/18 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT TACOMA


    STEAKHOUSE SEATTLE, LLC et al.,
                    Plaintiff(s),
                                                     Case No. 3:18−cv−05751−BHS
         v.
                                                     ORDER SETTING
    UNITED STATES,                                   BENCH TRIAL AND
                   Defendant(s).                     PRETRIAL DATES




                            I. TRIAL AND PRETRIAL DATES
     THREE DAY BENCH TRIAL set for 09:00 AM                    December 17, 2019
     Deadline for filing motion to join parties                January 22, 2019
     Deadline for amending pleadings                           January 30, 2019
     Disclosure of expert testimony under FRCP 26(a)(2)        June 10, 2019
     Disclosure of rebuttal expert testimony under             July 10, 2019
     FRCP 26(a)(2)
     All motions related to discovery must be filed by         July 22, 2019
     Discovery completed by                                    August 19, 2019
     All dispositive motions must be filed by                  September 18, 2019
     Motions in limine should be filed pursuant to Local
                                                               November 12, 2019
     Rule CR 7(d)(4) by
     Agreed pretrial order filed with the Court by             November 25, 2019
     Pretrial conference will be held at 11:00 AM on           December 2, 2019
     Trial briefs, proposed findings and conclusions and
                                                               November 26, 2019
     deposition designations due by




MINUTE ORDER 3:18−cv−05751−BHS             −1−
     Case 3:18-cv-05751-BHS Document 18 Filed 12/20/18 Page 2 of 2




         If any of the dates identified in this order or the Local Civil Rules fall on

      a weekend or federal holiday, the act or event shall be performed on that day,

      per LCR 6. These are firm dates that can be changed only by order of the Court.

         If this case is not settled, it will go to trial on the date set or as soon

      thereafter as the Court is available.

                 II. FINDINGS OF FACT AND CONCLUSIONS OF LAW

         Where appropriate, the parties are encouraged to work together in the

      creation of proposed findings of fact and conclusions of law. On or before

      the deadline for filing proposed findings and conclusions the parties shall

      email their proposed findings and conclusions in Word format to

      settleorders@wawd.uscourts.gov.

                                    III. PRIVACY POLICY

         Pursuant to LCR 5.2(a), parties are to redact the following information

      from documents and exhibits before they are filed with the Court:

      * Dates of Birth − redact to the year of birth.
      * Names of Minor Children − redact to the initials.
      * Social Security Numbers − redact to the last four digits.
      * Financial Accounting Information − redact to the last four digits.
      * Passport Numbers and Driver License Numbers − redact in their entirety.

                                      IV. SETTLEMENT

         If this case is settled, please advise the Court immediately at (253) 882−3825.


          DATED: The 20th of December 2018.


                                                               s/ Benjamin H. Settle

                                                            Benjamin H. Settle
                                                            United States District Judge



MINUTE ORDER 3:18−cv−05751−BHS                −2−
